Citation Nr: 0833130	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a psychiatric 
disorder.  

4.  Entitlement to service connection for a cardiovascular 
disorder.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1955 
to January 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  Due to the location of the veteran's 
residence, his appeal remains under the jurisdiction of the 
RO in Newark, New Jersey.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a personal hearing conducted at the RO in June 
2008.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Tinnitus is not currently shown.  

2.  Bilateral hearing loss was not shown for many years after 
service; the veteran's current hearing impairment is not 
associated with active duty.  

3.  A chronic psychiatric disorder was not shown for many 
years after service; the veteran's currently-diagnosed 
psychiatric disorder is not associated with active duty.  

4.  A chronic cardiovascular disorder was not shown for many 
years after service; the veteran's currently-diagnosed 
cardiovascular disorder is not associated with active duty.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).  

3.  A psychiatric disorder was not incurred in or aggravated 
by service, and a psychosis may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  

4.  A cardiovascular disorder was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2007).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, a psychosis, 
and a cardiovascular-renal disease, may be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2007).  

The service treatment records in the present case are 
unavailable.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, in such circumstances, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  Cromer 
v. Nicholson, 19 Vet. App. 215, 217 (2005); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991) (emphasis added).  

A.  Tinnitus

The veteran contends that he was exposed to loud noises 
during basic training when he was instructed on the use of 
various artillery and that this exposure led to his 
development of tinnitus.  See, e.g., June 2008 hearing 
transcript (T.) at 17-18.  When initially asked when the 
ringing in his ears began, he responded that the problem 
started "a long time ago."  When then asked whether the 
ringing in his ears began, say, "10 years, or 20 years," 
ago, he answered, "something like that."  T. at 18-19.  

As noted above, service medical records are unavailable.  
However, post-service medical records are negative for a 
diagnosis of tinnitus.  Service connection may only be 
granted for a current disability.  When a claimed condition 
is not shown, there may be no grant of service connection.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability, there can be no valid claim), 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability).  

Where, as here, there is no competent evidence of a current 
diagnosis of tinnitus, the preponderance of the evidence is 
against a claim for service connection for such a disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As such, the 
appeal is denied.  

B.  Bilateral Hearing Loss

As above, the veteran contends that he was exposed to loud 
noises during basic training when he was instructed on the 
use of various artillery and that this exposure led to his 
development of hearing impairment.  See, e.g., T. at 17-18.  
According to his recent testimony, he did not begin to 
experience hearing problems until the 1990s.  T. at 18.  

Of significance is the fact that the claims folder contains 
no post-service medical records pertinent to the veteran's 
hearing impairment for many years.  He was discharged from 
active military duty in January 1957 and admitted that he did 
not begin to experience hearing problems until the 1990s.  
T. at 18.  The first objective finding of hearing impairment 
is dated in July 2006, many years after service separation.  
Evidence of a prolonged period without medical complaint can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In support of his claim, the veteran submitted a private 
audiogram dated in July 2006; however, the private audiogram 
is uninterpreted, but it does appear to show a bilateral 
hearing loss disability.  Nonetheless, it is not apparent 
from the record that the private testing used the Maryland 
CNC test as required by the regulations, nor are there 
comments from the private testing regarding the results of 
the audiogram.  Significantly, it is not indicated that 
hearing loss was a result of active duty service.  Therefore, 
the Board finds this evidence to be of little probative 
value.

Thus, even if the Board were to concede that the veteran was 
exposed to acoustic trauma during basic training, the fact 
remains that the claims folder contains no competent evidence 
of an association between such an injury and his apparent 
bilateral hearing loss.  Without such evidence, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal is denied.  

C.  A Psychiatric Disorder

The veteran was discharged from active military duty in 
January 1957.  He admits that he did not seek psychiatric 
treatment until the 1980s or 1990s.  T. at 16.  Indeed, 
medical reports of record do not reflect psychiatric 
treatment prior to August 1991.  

According to a report of a June 1992 private examination, the 
psychotherapist noted that she had treated the veteran on a 
weekly basis since August 1991 for complaints of anxiety and 
depression "in response to extreme stress at work."  
Following the June 1992 interview, the examiner diagnosed an 
adjustment reaction with mixed emotional features and 
explained that the veteran's depression and anxiety were 
"related to frustration and confusion in his work 
environment."  Subsequent medical records reflect continued 
treatment for, and evaluation of, recurrent major depression.  

Even assuming psychiatric treatment as early as 1980, many 
years passed without any documentation of complaints or 
findings of a psychiatric disorder.  Evidence of a prolonged 
period without medical complaint can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Significantly, the veteran's currently-diagnosed depression 
has been associated by medical personnel to post-service 
work-related stress, and no competent medical evidence 
refutes this association.  As competent evidence of record 
associates his psychiatric symptomatology with post-service 
work environment, and no competent evidence has been 
presented which relates this disability to his active duty, 
the Board concludes that the preponderance of the evidence is 
against the claim and the appeal is denied.  

D.  A Cardiovascular Disorder

The veteran contends that his heart problems are the result 
of inoculation shots that he had been given during service.  
Specifically, he maintains that, after having been given the 
shots, he experienced high fevers and diarrhea, which 
required hospitalization during service.  See, e.g., 
T. at 3-6.  At the recent hearing, he testified that, "years 
after, a few years after . . . Army discharge," he began 
experiencing shortness of breath and dizziness and first 
sought treatment for these symptoms in the 1980s or 1990s.  
T. at 7-10.  

According to a report of a post-service cardiovascular 
examination conducted in July 1997, angina pectoris, coronary 
artery disease, and valvular aortic stenosis were suspected 
to be the cause of the veteran's chest discomfort.  A March 
1999 cardiac catheterization confirmed the presence of 
moderate aortic valvular stenosis, mild aortic valvular 
insufficiency, and moderate mitral valvular stenosis.  
Subsequent medical records reflect continued treatment for, 
and evaluation of, a cardiovascular disorder variously 
characterized as aortic stenosis, coronary artery disease, 
and congestive heart failure.  

Of significance is the fact that the veteran did not first 
seek treatment for shortness of breath and dizziness until 
the 1980s or 1990s-at least 23 years after his discharge 
from service.  T. at 7-10.  Further, the first competent 
evidence of a diagnosis of a cardiovascular disorder is dated 
in March 1999, when cardiac catheterization confirmed the 
presence of aortic stenosis.  Clearly, many years passed 
without any documentation of complaints or findings of 
cardiovascular disorder.  Evidence of a prolonged period 
without medical complaint can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Service connection may also be granted when the evidence 
establishes a medical nexus between active service and a 
currently-diagnosed disorder.  In support of his claim, the 
veteran submitted documents dated on "12/20" and 
September 20, 2006, from a private physician who stated that 
the veteran's aortic stenosis "was as likely as not caused 
by the battery of oversees [sic] inoculations during . . . 
[the veteran's military] career."  

On the other hand, following a February 2007 VA 
cardiovascular examination, the examiner diagnosed aortic 
stenosis, status-post aortic valve replacement and concluded 
that this disorder was not the result of the purported 
in-service inoculations.  Rather, the VA examiner opined that 
the veteran's aortic stenosis was caused by severe calcified 
bicuspid aortic valve, a congenital abnormality.  In support 
of these conclusions, the examiner referenced the veteran's 
denial of any specific heart problems during service as well 
as the lack of medical treatment for such symptoms until the 
aortic valve replacement in 2000.  

In weighing this evidence, the Board notes that the private 
physician provided no rationale for his opinion associating 
the veteran's current heart problems with his purported 
in-service inoculations.  Further, the physician did not 
state that, in conjunction with rendering these medical 
opinions, he had had the opportunity to review the veteran's 
claims folder.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Veterans Claims Court rejected a medical opinion 
as "immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him or her to form 
an opinion on service connection on an independent basis.  

In contrast, the February 2007 VA examiner had the 
opportunity to review the veteran's claims folder in 
conjunction with the examination, obtained a reported history 
from the veteran, conducted a complete examination, and 
provided pertinent findings and rationale for the conclusions 
that he (the physician) reached.  There is no indication that 
this VA examiner was not fully aware of the veteran's past 
medical history or that he misstated any relevant fact.  
Moreover, there is no contradicting medical evidence of 
record.  Therefore, the Board finds the VA examiner's opinion 
to be of greater probative value than the conclusion provided 
by the private physician.  

Thus, even if the Board were to concede that the veteran 
received inoculations during service, the fact remains that 
the claims folder contains no competent evidence of an 
association between such events and his currently diagnosed 
cardiovascular disability.  Without such evidence, the Board 
must concludes that the preponderance of the evidence is 
against the claim and the appeal is denied.    

With respect to all the claims, the Board has considered the 
veteran's statements asserting continuity of symptoms.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran has acknowledged 
that symptoms associated with his disorders had not been 
present since service.  Specifically, he dated all his 
disorders to the 1980s, at the earliest.  Moreover, the post-
service evidence does not reflect treatment related to 
tinnitus at all, for hearing loss until 2006, for a 
psychiatric disorder until 1991, and for cardiovascular 
disease until 1999, dating all these disorder to between 25-
30 years following active service.  

The Board has weighed the veteran's statements against the 
absence of documented complaints or treatment for many years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with claims for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
disorders and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in the April 2006 
letter as well as in correspondence furnished in the previous 
month, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With these 
documents, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board.  
Such notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting him, or her, in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the claimant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1)  competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2)  evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3)  an indication that the 
disability or symptoms may be associated with service; and 
(4)  whether there otherwise is sufficient competent medical 
evidence  of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished and that appellate review may, therefore, 
proceed without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

First, the veteran has not referenced any post-service VA 
treatment for the claimed disabilities.  Instead, he has 
submitted records of pertinent post-service private medical 
care.  Further, he was provided an opportunity to set forth 
his contentions during the hearing before the undersigned VLJ 
in June 2008.  In addition, a specific VA examination 
pertinent to his cardiovascular claim was obtained in 
February 2007.  

The Board acknowledges that the veteran has not been accorded 
VA examinations relevant to his tinnitus, hearing loss, and 
psychiatric claims.  Given, however, the absence of a current 
diagnosis of tinnitus, the absence of diagnoses of bilateral 
hearing loss and a psychiatric disorder until many years 
after service, and the absence of evidence of a nexus between 
the current hearing loss and psychiatric diagnoses and the 
veteran's service, a remand for VA examinations pertinent to 
these claims would unduly delay resolution.  

Consequently, the Board finds that the available records and 
medical evidence have been obtained and are sufficient to 
make an adequate determination as to the service connection 
claims adjudicated in this decision.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the service connection claims on appeal that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of these issues.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for a psychiatric disorder is denied.  

Service connection for a cardiovascular disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


